                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 JERMONE JUNIOR WASHINGTON,                )
                                           )        Civil Action No. 18 – 337
                         Plaintiff,        )
                                           )        District Judge Joy Flowers Conti
                    v.                     )        Magistrate Judge Lisa Pupo Lenihan
                                           )
 MR. GILMORE, LT. MORRIS and               )
 CITY OF PITTSBURGH,                       )
                                           )
                         Defendants.       )


                                      MEMORANDUM ORDER

       Pending before the Court is a Motion to Dismiss for Failure to State a Claim that was

filed by Defendant City of Pittsburgh on February 6, 2019. (ECF No. 34.) The Motion was

referred to United States Magistrate Judge Lisa Pupo Lenihan pursuant to the Magistrate Judge’s

Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court.

       On July 29, 2019, a Report and Recommendation (“R&R”) was filed by the Magistrate

Judge recommending that the Motion to Dismiss be granted and that Defendant City of

Pittsburgh be dismissed from this action with prejudice. It further recommended that pursuant to

28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii), the Court sua sponte dismiss with prejudice Defendant

Gilmore and that the remaining claim in this case be dismissed without prejudice as duplicative

to claim nine in Civil Action No. 17-988. (ECF No. 54.) The R&R was served on all parties

with a written objections deadline for unregistered ECF users set for August 15, 2019, and, as of

today, no objections have been filed. Accordingly, after careful de novo review of the record and

consideration of the Magistrate Judge’s R&R, the following order is now entered.

                                                1
                          AND NOW, this 4th day of September, 2019;

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 54) is

adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant City of

Pittsburgh (ECF No. 34) is GRANTED and it is dismissed from this action with prejudice.

       IT IS FURTHER ORDERED that pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii),

Defendant Gilmore is sua sponte dismissed from this action with prejudice.

       IT IS FURTHER ORDERED that the remaining claim in this case is dismissed without

prejudice because it is duplicative to claim nine at Civil Action No. 17-988.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                              By the Court:


                                                              /s/ Joy Flowers Conti________
                                                              Joy Flowers Conti
                                                              Senior United States District Judge

Cc:    Jerome Junior Washington
       HV0282
       175 Progress Dr.
       Waynesburg, PA 15370

       Counsel of record
       (Via CM/ECF electronic mail)




                                                 2
